--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Employment Agreement”) is made this 21st day of
June, 2017, by and between Dante Jones, a resident of the State of Washington
(the “Employee”), and Ga-Du Corporation a Nevada corporation or its assignee(the
“Company”), both parties hereafter sometimes referred to together as the
“Parties” and individually as a “Party”.
 
AGREEMENTS
 
In consideration of the mutual covenants and obligations contained herein, and
intending to be legally bound, the Parties, subject to the terms and conditions
set forth herein, agree as follows:
 
1.           Employment and Term.  The Company hereby employs Employee and
Employee hereby accepts employment with the Company as Special Advisor
(hereafter, the “Position”) for a period commencing upon the date hereof (the
“Effective Date”) and continuing thereafter for two (2) years unless it is
terminated earlier in accordance with this Agreement (the “Term”).
 
2.           Duties.  During the term of his employment, Employee shall serve
the Company faithfully and to the best of his/her ability and shall devote time
during ordinary business hours, attention, skill and efforts (except for
permitted vacations, periods of illness or other incapacity) to the performance
of the duties required by or appropriate for his Position.  Employee agrees to
assume such duties and responsibilities as may be commensurate to such Position,
and as may be reasonably assigned by the senior officer to whom the Emplyee
reports and/or Board of Directors of the Company (the “Board”) to Employee from
time to time.  Notwithstanding anything to the contrary contained herein,
Employee may participate in civic and charitable activities; provided that, in
each case, such activities, either alone or in combination, do not adversely
affect in any material respect his ability to carry out his responsibilities
hereunder.
 
3.           Compensation.
 
(a)  During his period of employment hereunder, the Company shall pay Employee,
and Employee hereby agrees to accept, as compensation for all services rendered
hereunder and for Employee’s covenants as provided for in Section 8 hereof, a
base salary at the annual rate of $120,000 (the “Salary”), provided that such
Base Salary may be supplemented as set forth in Subparagaph (b) below.  The
Board shall review the Base Salary on an annual basis and may, but is not
required to, make upward adjustments from time to time.  
 
(b)  Employee shall also be entitled to 1,250,000 options to purchase common
stock in the Company at a price of $2.00/share.  Said options shall vest in
equal amounts monthly over a 24 month period.
 
                              4.           Benefits.  Employee shall be entitled
to participate in the standard package of benefit plans including any employee
stock option plan which Company may adopt from time to time, for senior
management, at such time as Employee shall have fulfilled the eligibility
requirements for participation therein (the “Benefit(s)”), subject to the terms
of the applicable benefit plan, which will include three (3) weeks of paid
vacation per year; provided, however, that nothing herein shall be construed so
as to prevent the Company from modifying or terminating any employee benefit
plans or programs, or employee benefits it may sponsor or adopt from time to
time.
 
 
1

--------------------------------------------------------------------------------

 
5.           Reimbursement of Expenses.  Subject to compliance with any
applicable policies of the Company, as amended from time to time, Employee shall
be entitled to receive reimbursement, within ten (10) days of submission to the
Company of all reasonable supporting documentation, for all reasonable business
expenses incurred by him in connection with the performance of his duties under
this Agreement.
 
6.           Confidentiality.  Employee recognizes and acknowledges that the
Proprietary Information (as hereinafter defined) is a valuable, special and
unique asset of the Company and its affiliates.  As a result, both during the
Term and thereafter, Employee shall not, without the prior written consent of
the Company, for any reason either directly or indirectly divulge to any
third-party or use for his own benefit, or for any purpose other than the
exclusive benefit of the Company and its affiliates, any confidential,
proprietary, business and technical information or trade secrets of the Company
or of any subsidiary or affiliate of the Company (“Proprietary Information”)
revealed, obtained or developed in the course of his employment with the
Company, unless and to the extent the Proprietary Information becomes generally
known to and available for use by the public other than as a result of
Employee’s acts or omissions.  In the event that the Employee is requested or
required (by oral questions, interrogatories, requests for Proprietary
Information or documents in a court or administrative proceeding, subpoena,
civil investigative demand or other similar process) to disclose any Proprietary
Information, the Employee will provide the Company prompt notice of any such
request or requirement so that the Company may, at the Company’s expense, seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement.  If, in the absence of a protective order or other
similar remedy or the receipt of a waiver from the Company, the Employee
reasonably determines that disclosure of Proprietary Information is required to
comply with such process or applicable law, the Employee may, without liability
under this Agreement, disclose to the appropriate authority only that portion of
the Proprietary Information which, on advice of counsel, he reasonably believes
he is required to disclose.
 
                      7.           Property. All right, title and interest in
and to Proprietary Information and intellectual property developed by the
Company or its affiliates prior to, or during, the Term of Employment shall be
and remain the sole and exclusive property of the Company.  During the Term,
Employee shall not remove from the Company’s offices or premises any documents,
records, notebooks, files, correspondence, reports, memoranda or similar
materials of or containing Proprietary Information, or other materials or
property of any kind belonging to the Company unless reasonably necessary or
appropriate in accordance with the duties and responsibilities required by or
appropriate for his Position and, in the event that such materials or property
are removed, all of the foregoing shall be returned to their proper files or
places of safekeeping as promptly as possible after the removal shall serve its
specific purpose.  Employee shall not make, retain, remove and/or distribute any
copies of any of the foregoing for any reason whatsoever except as may be
necessary in the discharge of his assigned duties and shall not divulge to any
third person the nature of and/or contents of any of the foregoing or of any
other oral or written information to which he may have access or with which for
any reason he may become familiar, except as disclosure shall be necessary in
the performance of his duties; and immediately following the termination of his
employment with the Company, he shall return to the Company, or destroy at the
Company’s direction, all originals and copies of the foregoing then in his
possession, whether prepared by Employee or by others.
 
8.           Non-Solicit. The Employee shall not, for his own purposes or gain,
or for the purposes of any third party, during his employment do any of the
followingwithout the prior written consent of the Company:
 
(a)           solicit or call on, for directly-competing services or products,
either any (i) client or prospective client with whom the Company or its
affiliates shall have sold or offered to sell its services or products at any
time during the two (2) year period immediately preceding the termination of
Employee’s employment hereunder; or (ii) any supplier or prospective supplier
with whom the Company or its affiliates shall have purchased, been solicited to
or offered to purchase products or services from at any time during the two (2)
year period immediately preceding the termination of Employee’s employment
hereunder;
 
(b)           directly influence any consultant, agent, supplier, potential
supplier, or client  or potential client of the Company or its affiliates to
terminate any written agreement or course of dealing with the Company or its
affiliates; or
 
                (c)           directly influence any person to terminate his
employment, consulting, agency, distributorship or other arrangement with the
Company or its affiliates., or (ii) employ or retain, or arrange to have any
other person or entity employ or retain, any person who has been employed or
retained by the Company or its affiliates as an employee or consultant of the
Company or its affiliates at any time during the two (2) year period immediately
preceding the termination of Employee’s employment hereunder.
 
 
2

--------------------------------------------------------------------------------

 
(d)           Notwithstanding anything else herein, the Parties acknowledge that
Employee is engaged in the activities set forth on Exhibit A (the “Activities”)
and the Employee shall be free to pursue the Activities without any limitation
or restriction, directly or indirectly, and Employee shall not need any prior
written consent for any and all said Activities.
 
9.           Termination of Employment.  Either Party may terminate this
Agreement for any reason, with or without Cause, hereinafter defined, as the
case may be, at any time upon thirty (30) days prior written notice to the other
party of its decision to terminate (except in the event of a termination for
Cause, whereupon Employee’s termination shall be effective immediately upon
written notice thereof).
 
“Cause” shall mean termination for any of the following:
 
(a) Employee’s conviction of a felony or a crime involving commission of an act
of or fraud against the Company; (b) Employee’s gross negligence or willful
misconduct with respect to the Company as specified in this Agreement Sections
6, 7, 8, and 10; (c) Employee’s harassment of or discrimination against the
Company’s employees, customers or vendors in violation of the Company’s policies
with respect to such matters; and (d) Employee’s misappropriation of funds or
assets of the Company for personal use.
 
If during the Term, Employee’s employment is terminated by the Company with
Cause then the Company’s obligation to Employee will be limited solely to the
payment of accrued and unpaid Salary though the date of such termination and
reimbursement for expenses, in accordance with Section 5, incurred prior to the
termination of employment.  All compensation and benefits will cease at the time
of such termination and the Company will have no further liability or obligation
by reason of such termination.
 
 If during the Term, Employee’s employment is terminated by the Company without
Cause then the Company shall pay to Employee:
 
(i) the accrued and unpaid Salary through the date of such termination and
reimbursement for expenses, in accordance with Section 5, incurred prior to the
termination of employment; and
 
(ii) a lump sum in cash equal to the total remaining Salary of the full
Employment Term due under this agreement; and
 
(iii) the continued payment of any bonus payments employee would be eligible to
receive assuming the Company met its annual objectives and milestones, paid at
the time such bonus would be calculated and paid to other employees, if such
bonus falls within the Employment Term specified in Section 1.
 
(iv) in addition, the Company shall immediately vest the remaining outstanding,
non-vested stock options as specified in Section 3(b)
 
10.           Other Agreements.  Employee represents and warrants to the Company
that:
 
(a)           There are no restrictions, agreements or understandings whatsoever
to which Employee is a party which would prevent or make unlawful Employee’s
execution of this Agreement or Employee’s employment hereunder, or which is or
would be inconsistent or in conflict with this Agreement or Employee’s
employment hereunder, or would prevent, limit or impair in any way the
performance by Employee of his obligations hereunder;
 
(b)           Employee’s execution of this Agreement and Employee’s employment
hereunder shall not constitute a breach of any contract, agreement or
understanding, oral or written, to which Employee is a party or by which
Employee is bound;
 
(c)           Employee is free to execute this Agreement and to enter into the
employ of the Company pursuant to the provisions set forth herein; and
 
(d)           Employee shall disclose the existence and terms of the restrictive
covenants set forth in this Agreement to any employer that the Employee may work
for during the term of this Agreement (which employment is not hereby
authorized) or after the termination of the Employee’s employment at the Company
if such restrictive covenants are then in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 
11.           Survival of Provisions.  Except as otherwise set forth in this
Agreement, the provisions of this Agreement (including, without limitation,
Sections 6, 7, 8, 9, 10, 11, 12 and 19) shall survive the cessation of
Employee’s employment as set forth herein.
 
12.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
the Company may assign this Agreement to any successor to all or substantially
all of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise, provided that such successor
assumes in writing all of the obligations of the Company under this Agreement.
 
13.           Notice.  Any notice or communication required or permitted under
this Agreement shall be made in writing and delivered in person, sent by
recognized overnight courier or sent by certified or registered mail, return
receipt requested, addressed to the last known address of the party or to such
other address as either party may from time to time duly specify by notice given
to the other party in the manner specified above.
 
14.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature between the parties hereto
relating to the employment of Employee with the Company.  This Agreement may not
be changed or modified, except by an agreement in writing signed by each of the
parties hereto.
 
15.           Waiver.  The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.
 
16.           Governing Law.
 
(a) This Agreement shall be construed and enforced in accordance with the
substantive  laws of the State of Nevada without reference to its conflicts of
law principles.
 
(b)  Notwithstanding the substantive laws to be applied and the residence of the
Parties, in the event of any dispute hereunder, the jurisdiction for resolution
of such dispute shall be the State of Washington.
 
17.           Invalidity.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the validity of any other provision of this Agreement, and such
provision(s) shall be deemed modified to the extent necessary to make it
enforceable.
 
18.           Section Headings.  The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
 
19.           Specific Enforcement; Extension of Period.
 
(a)           Employee acknowledges that the restrictions contained in Sections
6, 7, and 8 hereof are reasonable and necessary to protect the legitimate
interests of the Company and its affiliates, that the duration of the
restrictions are reasonable given the nature of this Agreement and the position
Employee holds within the Company, and that the Company would not enter into
this Agreement unless Employee agrees to be bound by the restrictions set forth
in Sections 6, 7 and 8 hereof.
 
(b)           Employee acknowledges that any breach by of Sections 6, 7, and 8
hereof will cause continuing and irreparable injury to the Company for which
monetary damages would not be an adequate remedy.  Employee shall not, in any
action or proceeding to enforce any of the provisions of this Agreement, assert
the claim or defense that an adequate remedy at law exists.  In the event of any
such breach by Employee, the Company shall have the right to enforce the
provisions of Sections 6, 7, and 8 of this Agreement by seeking injunctive or
other similar equitable relief in any court, and this Agreement shall not in any
way limit remedies of law or in equity otherwise available to the Company.  If
an action at law or equity is necessary by the Company to enforce or interpret
the terms of this Agreement, the Company shall be entitled to recover, in
addition to any other relief, reasonable attorneys’ fees, costs and
disbursements.  In the event that the provisions of Sections 6, 7 or 8 hereof
should ever be adjudicated to exceed the time, geographic, or other limitations
permitted by applicable law in any applicable jurisdiction, then such provisions
shall be deemed reformed in such jurisdiction to the maximum time, geographic,
or other limitations permitted by applicable law.
 
 
4

--------------------------------------------------------------------------------

 
(c)           In the event that Employee shall be in breach of any of the
restrictions contained in Section 8 hereof, then the Restricted Period shall be
extended for a period of time equal to the period of time that Employee is in
breach of such restriction.
 
20.           Withholding.  All payments made by the Company to the Employee, or
to his estate, shall be subject to the withholding of such amounts including,
without limitation, FICA and other payroll taxes and any other assessments, as
the Company determines should be withheld or paid pursuant to any applicable law
or regulation.
 
21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.
 
IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, the parties have caused
this Agreement to be executed on the day and year first written above by and
between:
 


“Company”
“Employee”
 
Eco Science Solutions Inc.
 
/s/Jeffery Taylor
___________________________________
By: Jeffery Taylor
Its: President
 
 
 
 
 
 
 
/s/Dante Jones
___________________________________
By: Dante Jones
Ga Du Corporation
 
/s/S. Randall Oveson
___________________________________
By: S. Randall Oveson
Its: Chief Operating Officer


 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
 
(DANTE JONES ACTIVITIES)
 


 
1)  
Business consulting and business advisory services

 
2)  
Financial consulting and advisory services

 
3)  
Technology consulting and advisory services

 
4)  
Cannabis consulting services

 
5)  
Startup consulting services

 
6)  
Marketing and Advertising consulting services

 
7)  
Public persona and public speaker

 
8)  
Owning and operating cannabis and hemp licensed businesses performing activities
such as growing, retailing, processing, confectioning, extracting, buying,
selling, importing, and exporting.

 
9)  
Owning minority share interests in various companies involved in potentially
competitive businesses, which may involve Board of Directors seats.

 
10)  
Founding Officer of a small business consulting and strategy firm which owns
share interests in various companies involved in potentially competitive
businesses, which may involve Board of Directors seats

 
 
 
 

 
6

--------------------------------------------------------------------------------

 
